
	
		III
		110th CONGRESS
		2d Session
		S. RES. 555
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2008
			Mr. Enzi (for himself,
			 Mr. Nelson of Florida,
			 Mr. Wicker, and Mr. Nelson of Nebraska) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  founding of the Congressional Club.
	
	
		Whereas the Congressional Club was organized in 1908 by 25
			 women who were influential in Washington’s official life and who wanted to
			 establish a nonsectarian and nonpolitical group that would promote friendship
			 and cordiality in public life;
		Whereas those women founded the Club to bring the wives of
			 Members of Congress together in a hospitable and compatible environment in the
			 Nation’s Capital;
		Whereas the Congressional Club was officially established
			 in 1908 by a unanimous vote in both the Senate and the House of Representatives
			 and is the only club in the world to be founded by an Act of Congress;
		Whereas the Act entitled An Act to incorporate the
			 Congressional Club (35 Stat. 476, chapter 226) was signed by President
			 Theodore Roosevelt on May 30, 1908;
		Whereas the Congressional Club's founding was secured by
			 womanly wiles and feminine determination in the enactment of that Act
			 unanimously on May 28, 1908, in order to overcome the opposition of
			 Representative John Sharp Williams of Mississippi, who opposed all women's
			 organizations;
		Whereas, when Representative Williams was called out of
			 the chamber by Mrs. Williams, the good-mannered representative obliged and
			 withdrew his opposition and request for a recorded vote, saying, upon
			 this particular bill there will not be a roll call, because it would cause a
			 great deal of domestic unhappiness in Washington if there were;
		Whereas the first Congressional Clubhouse was at 1432 K
			 Street Northwest in Washington, District of Columbia, and opened on December
			 11, 1908, with a reception for President-elect and Mrs. William Taft;
		Whereas, after Mrs. John B. Henderson of Missouri donated
			 land on the corner of New Hampshire Avenue and U Street Northwest, the
			 cornerstone of the current Clubhouse was laid at that location on May 21,
			 1914;
		Whereas that Clubhouse was built by George Totten in the
			 Beaux Arts style and is listed on the National Register of Historic
			 Places;
		Whereas the mortgage on the Clubhouse was paid for by the
			 sales of the Club’s cookbook and the mortgage document was burned by Mrs. Bess
			 Truman in a silver bowl on the 40th anniversary of the Club’s founding;
		Whereas the Congressional Club has remained a good
			 neighbor on the U Street corridor for more than 90 years, encouraging the
			 revitalization of the area during a time of socioeconomic challenges and
			 leading the way in upkeep and maintenance of historic property;
		Whereas the Congressional Club honors and supports the
			 people in its neighborhood by inviting the local police and fire departments to
			 the Clubhouse for lunch and delivering trays of Member-made cookies and candies
			 to them during the holidays, by hosting an annual Senior Citizens Appreciation
			 Day luncheon for residents of a neighborhood nursing home, and by hosting an
			 annual holiday brunch for neighborhood children each December that includes a
			 festive meal, gifts, and a visit from Santa Claus;
		Whereas the Congressional Club has hosted the annual First
			 Lady’s Luncheon every spring since 1912 and annually donates tens of thousands
			 of dollars to charities in the name of the First Lady;
		Whereas, among its many charitable recipients, the
			 Congressional Club has chosen mentoring programs, United National Indian Tribal
			 Youth, literacy programs, the White House library, youth dance troupes,
			 domestic shelters, and child care centers;
		Whereas the Congressional Club members, upon the
			 suggestion of Mrs. Eleanor Roosevelt, have been encouraged to become discussion
			 leaders on national security in their home States, from the trials of World War
			 II to the threats of terrorism;
		Whereas the Congressional Club extends the hand of
			 friendship and goodwill globally by hosting an annual diplomatic reception to
			 entertain the spouses of ambassadors to the United States;
		Whereas the Congressional Club is solely supported by
			 membership dues and the sale of cookbooks and has never received any Federal
			 funding;
		Whereas the 14 editions of the Congressional Club
			 cookbook, first published in 1928, reflect the life and times of the United
			 States with recipes and signatures of Members of Congress, First Ladies,
			 Ambassadors, and members of the Club;
		Whereas the Congressional Club membership has expanded to
			 include spouses and daughters of Representatives, Senators, Supreme Court
			 Justices, and Cabinet members;
		Whereas 7 members of the Congressional Club have become
			 First Lady: Mrs. Florence Harding, Mrs. Lou Hoover, Mrs. Bess Truman, Mrs.
			 Jacqueline Kennedy, Mrs. Patricia Nixon, Mrs. Betty Ford, and Mrs. Barbara
			 Bush;
		Whereas several members of the Congressional Club have
			 been elected to Congress, including Mrs. Jo Ann Emerson, Mrs. Lois Capps, and
			 Mrs. Mary Bono, and former presidents of the Congressional Club Mrs. Lindy
			 Boggs and Mrs. Doris Matsui;
		Whereas leading figures in politics, the arts, and the
			 media have visited the Clubhouse throughout the past 100 years;
		Whereas the Congressional Club is home to the First Lady’s
			 gown display, a museum with replica inaugural and ball gowns of the First
			 Ladies from Mrs. Mary Todd Lincoln to Mrs. Laura Bush;
		Whereas the Congressional Club is charged with receiving
			 the Presidential couple, honoring the Vice President and spouse, the Speaker of
			 the House of Representatives and spouse, and the Chief Justice and spouse, and
			 providing the orientation for spouses of new Members of Congress; and
		Whereas the Congressional Club will celebrate its 100th
			 anniversary with festivities and ceremonies during 2008 that include the
			 ringing of the official bells of the United States Congress, a Founder’s Day
			 program, a birthday cake at the First Lady’s Luncheon, an anniversary postage
			 stamp and cancellation stamp, a 100-year pin and pendant designed by former
			 president Lois Breaux, and invitations to President and Mrs. Bush, Speaker and
			 Mr. Pelosi, and Chief Justice and Mrs. Roberts to visit and celebrate 100 years
			 of public service, civility, and growth at the Congressional Club: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the 100th anniversary of the
			 founding of the Congressional Club;
			(2)acknowledges the
			 contributions of political spouses to public life in the United States and
			 around the world through the Congressional Club for the past 100 years;
			(3)honors the past
			 and present membership of the Congressional Club; and
			(4)encourages the
			 people of the United States—
				(A)to strive for
			 greater friendship, civility, and generosity in order to heighten public
			 service, elevate the culture, and enrich humanity; and
				(B)to seek
			 opportunities to give financially and to volunteer to assist charitable
			 organizations in their own communities.
				
